DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks presented 03/09/2021 on pages 9-10 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 6, 14, and 19 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622